DETAILED ACTION
This action is pursuant to the claims filed on 10/28/2020. Claims 15, 18-33, and 35-38 are pending. A final action on the merits of claims 15, 18-33, and 35-38 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15, 18, 28, and 33 are objected to because of the following informalities: 
Claim 15 line 12; “the area of the electrically conductive layer” should read “the area of the upper face of the electrically conductive layer” to maintain consistent terminology with the previously recited “the area”.  
Claim 18; “A garment including an electrode as recited in claim 15” should read “A garment including the electrode as recited in claim 15.” 
Claim 28; “A garment including a system as recited in claim 27” should read “A garment including the system as recited in claim 27”.
Claim 33 line 3; “a non-invasive electrode to be placed on a skin of the living being” should read “a non-invasive electrode configured to be placed on a skin of the living being”.
Claim 33 lines 15-16; “the area of the electrically conductive layer” should read “the area of the upper face of the electrically conductive layer” to maintain consistent terminology with the previously recited “the area”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “A system comprising several electrodes as defined in claim 15, wherein a same electrically insulating element is used for all the electrodes”. It is unclear whether this electrically insulating element is the same electrically insulating element as recited in claim 15 or a different electrically insulating element from claim 15.  The structural relationship between the insulating element of claim 15 and the same insulating element is unclear since the insulating element of claim 15 is configured to touch the skin. Claim 28 inherits this deficiency. The examiner suggests redrafting claims 27 and 28 to claim a system comprising several electrodes and to further claim the structure of the several electrodes without referencing claim 15 to clarify the structural relationship of the “same insulating element” with the several electrodes and garment of claims 27 and 28.
Allowable Subject Matter
Claims 36-37 are allowed. Claims 15, 18-33, 35, and 38 are allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 15, 18-33, and 35-38, the Van Heerden (2003/0163035), Reinhardt (2014/0209351), Zhang (NPL), and Smuckler (5,183,599) references fail to teach an upper face of an electrically conductive layer “that is exposed to an exterior environment … for manual application of electrically conductive material … wherein the area of the upper face of the electrically conductive layer and the electrically insulating layer are pervious to allow the manually-applied electrically conductive material that is applied to the upper face of the electrically conductive layer to penetrate to the surface of the skin”.  The Van Heerden reference teaches a squeezable electrode assembly with a pervious outer cover 19 configured for the delivery of an electrically conductive material 10. However, Van Heerden fails to teach an area of the upper face of the electrically conductive layer being pervious to allow the electrically conductive material applied to the upper face to penetrate to the surface of the skin. Figure 2 of Van Heerden shows the electricaly conductive material 10 only applied to the bottom layer of the outer cover 19. Reinhardt teaches a pervious conductive layer and insulating element (Fig 1 polymer layer 10 and nonwoven 6; [0021-0023, 0056]), but fails to teach an area of an upper face exposed to an exterior environment. Zhang, Smuckler, and the other prior art of the record fail to cure the above noted deficiencies. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 15, 18-33, and 35-38. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/28/2020, with respect to claims 15, 18-33, and 35-38 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 15, 18-33, and 35-38 have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794